DETAILED ACTION
This is the first Office Action on the merits based on the 17/164,876 application filed on 02/02/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4, and 6 are objected to because of the following informalities:  
In Claim 1 Line 5, the limitation “one end” should be “a first end”
In Claim 1 Line 6, the limitation “the other end” should be “a second end”
In Claim 4 Line 2, the limitation “a post rid” should be “a post rod”
In Claim 4 Line 3, the limitation “the post rid” should be “the post rid”
In Claim 6 Line 7, the limitation “one end” should be “a first end”
In Claim 6 Line 8, the limitation “the other end” should be “a second end”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation “an exercise saddle installed in such a way that a lateral side thereof is connected to the other end of the spring member, to be able to be moved by an elastic force of the spring member“ on lines 8-10. The limitation renders the claim indefinite because it is unclear because the saddle has multiple sides that are connected by the plurality of spring members and it is indefinite in what way/where the saddle is installed. Applicant is advised to change the limitation “an exercise saddle installed in such a way that a lateral side thereof is connected to the other end of the spring member, to be able to be moved by an elastic force of the spring member.“ to “an exercise saddle installed on a bottom spring, the exercise saddle comprising lateral sides wherein each second end of the plurality of spring members is connected to a respective lateral side of the exercise saddle in such a way that the exercise saddle is able to be moved by the elastic forces of the plurality of spring members.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goo (KR 2017/0052292) in view of Karabush (US Patent Pub. No. 2020/0054919).

    PNG
    media_image1.png
    531
    565
    media_image1.png
    Greyscale

	Regarding claim 1, Goo discloses analogous fitness equipment that is suitable for exercise bikes (Paragraph [0023] “Further, the present invention can be used in related industries for health and physical therapy function effects, leisure and movement mechanisms (e.g., bicycle, motorcycle) and the like. “; Paragraph [0032][0116]) a frame body (Vertical Frame 104, 105, 102a,b, and 103; Figure 2) installed to be supported by a floor of an 5installation site and having an exercise space in a center thereof (i.e., the frame 104 is installed on the floor and has an exercise space in the center where the saddle 540 is located); a plurality of spring members (Tension spring 200; Figure 1) each having one end that is installed on the frame body and the other end that is extended to the exercise space (i.e., each tension spring has an end connected to the frame 104 and an end that extends to the middle exercise space with the central backrest 500), and 10an exercise saddle (Saddle portion 540; Figure 1) installed in such a way that a lateral side thereof is connected to the other end of the spring member, to be able to be moved by an elastic force of the spring member (i.e., the spring members 200 are 
	Goo does not specifically disclose a bicycle exercise apparatus.

    PNG
    media_image2.png
    689
    575
    media_image2.png
    Greyscale



	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise saddle of Goo to have the exercise bike saddle of Karabush to allow the user to perform exercises utilizing their lower body and legs to peddle while also exercising their core strength.

Regarding claim 2, Goo in view of Karabush teaches the frame body comprises: a bottom frame (Support bars 102a, b and support frame 103; Figure 1 of Goo) supported by the floor, and a plurality of support frames (Vertical Supports 104 and 105; Figure 1 of Goo) protruded from the bottom frame and connected to the spring members (i.e. each vertical support is connected to a spring member 200).
  
 Regarding claim 3, Goo in view of Karabush discloses the bicycle exercise apparatus further comprises a guard member (Safety guard; Figure 5; Paragraph [0008] “a safety guard connected between the support frame and at least two tension springs”); that is installed between the support frames to protect a user (i.e.. the safety guard is connected between both vertical support frames and the tension spring)

    PNG
    media_image3.png
    635
    578
    media_image3.png
    Greyscale

Regarding claim 4, Goo in view of Karabush teaches bicycle exercise apparatus further comprises a post rod (The modular main body 330 of the module 300; Figures 1 and 5 of Goo), wherein the post rod is protruded from the bottom frame between the support frames (i.e., the post rod protrudes from the bottom frame 103 and between the vertical support frame 104, 105) and connected to the exercise saddle 5through an elastic connecting part (Outer spring 310; Figure 5).  

Regarding claim 5, Goo in view of Karabush teaches elastic connecting part is a spring member connecting between the post rod and the exercise saddle (i.e. the spring 310 is connected between the rod 330 which is inside of the rod and the saddle 500 which is on the outside and on top of the rod).  

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784